HAWKINS, J.
I concur in the affirmance of the foregoing action. I think, however, that the assessor should have stated in his assessment that the personal property assessed was “100 shares of the capital stock in the Consolidated National Bank of Tucson, Arizona, value one hundred dollars per share, total value ten thousand dollars, ’ ’ if this was the correct valuation. But there being no question in the court below that this was the property, and that Tenney was the owner of the same, and the taxes thereon were neither paid nor tendered, the action of the court in dissolving the injunction was proper. No person has a right to an injunction to restrain the collection of taxes upon any kind of property not expressly exempt from taxation without first having paid the proper amount due as taxes on the same, or paying into the court the amount of such taxes. Shares in a national bank are not assessable to the national bank, for the reason that they are not owned by the bank, and would interfere with the operations of a national’ agency. The shares, however, are owned by individuals, and the assessment on the same should be made to the individual owners of such shares.